565 F.2d 528
CARR CENTRAL NEIGHBORHOOD CORPORATION et al., Appellants,v.UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT etal., Appellees.
No. 77-1003.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 14, 1977.Decided Nov. 16, 1977.

Samuel H. Liberman, Asst. Professor of Law, St. Louis, Mo., argued, filed briefs and made rebuttal, for appellants.
Joseph B. Moore, Asst. U.S. Atty.  (argued) and Barry A. Short (former U.S. Atty.), St. Louis, Mo., filed brief, for appellees.
Before VAN OOSTERHOUT, Senior Circuit Judge, STEPHENSON, Circuit Judge, and MARKEY,* Chief Judge.
PER CURIAM.


1
Plaintiffs-appellants sought in the district court1 to enjoin the United States Department of Housing and Urban Development (HUD), its Secretary and two other HUD officials from expending federal funds for a convention center2 in the city of St. Louis, Missouri, in the DeSoto-Carr Urban Renewal Project Area.  In addition, plaintiff-appellant Carr Extension Redevelopment Corporation sought to require a commitment from HUD for mortgage loan insurance and rent subsidies for its proposed Carr apartments project in the urban renewal area.


2
The district court held that the use of a portion of the renewal area for a convention center was consistent with the Urban Renewal Plan and that the convention center served the residents of the urban renewal area as well as the city of St. Louis in general.3  The district court further held that HUD was not obligated under the law to commit government mortgage loan insurance for the construction of the Carr Apartments project.


3
On this appeal, the plaintiffs-appellants make the following contentions: (1) The use of a portion of the renewal area for a convention center is an illegal and substantial modification of the DeSoto-Carr Urban Renewal Plan (Plan); (2) HUD's refusal to approve mortgage loan insurance and rent subsidies for its proposed Carr apartments project in the urban renewal area is an illegal and substantial modification of the Plan; (3) HUD's combined actions in (1) and (2) above result in an illegal and substantial modification of the Plan; (4) HUD's action in (2) above, which results in an illegal and substantial modification of the Plan, is a violation of 42 U.S.C. §§ 1455(f) and (h); and (5) the plaintiffs' rights fall within the zone of interests protected by the national housing laws such that in view of their alleged injury they have standing to sue.


4
After careful consideration of the record and of the briefs of the parties, we are convinced that the judgment of the district court should be affirmed for the reasons set out in Judge Regan's opinion in Carr Central Neighborhood Corp. v. HUD, 424 F.Supp. 1194 (E.D.Mo.1976).  The judgment of the district court is based on findings that are not clearly erroneous, and no error of law appears.


5
Affirmed.



*
 The Honorable Howard T. Markey, Chief Judge, United States Court of Customs and Patent Appeals, sitting by designation


1
 The Honorable John K. Regan, United States District Judge for the Eastern District of Missouri


2
 The convention center, located in the 370-acre renewal area, is now nearing completion


3
 The district court alternatively held that the plaintiffs lacked standing to complain of the site acquisition and construction of the convention center.  Although we are inclined to agree with the district court, we choose to decide the merits of the case, as did the district court